UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6566


TYARE RIDDICK,

                 Petitioner - Appellant,

          v.

D. ROBINSON, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:05-cv-01007-LMB-TCB)


Submitted:   July 22, 2010                 Decided:   August 3, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyare Riddick, Appellant Pro Se.    Susan Lee Parrish, BOWEN,
CHAMPLIN, CARR FOREMAN & ROCKECHARLIE, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Tyare       Riddick       seeks    to    appeal       the    district          court’s

order       denying       his    Fed.        R.     Civ.        P.    60(b)       motion        seeking

reconsideration of the district court’s order denying relief on

his    28     U.S.C.         § 2254    (2006)           petition.           The    order        is   not

appealable         unless        a     circuit          justice        or     judge       issues       a

certificate of appealability.                           28 U.S.C. § 2253(c)(1) (2006);

Reid     v.       Angelone,          369     F.3d        363,        369    (4th        Cir.     2004).

A certificate            of     appealability             will        not    issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                          When the district court denies

relief      on    the    merits,       a    prisoner       satisfies          this      standard      by

demonstrating            that    reasonable             jurists       would       find     that      the

district         court’s       assessment          of    the    constitutional            claims      is

debatable        or     wrong.         Slack       v.    McDaniel,          529    U.S.    473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                    Slack, 529 U.S.

at    484-85.           We    have     independently             reviewed         the    record      and

conclude         that    Riddick       has        not    made        the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.             We dispense with oral argument because the facts

                                                    2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3